Fourth Court of Appeals
                                San Antonio, Texas
                                     October 18, 2018

                                   No. 04-18-00255-CV

                                  Ronald Carey HODGE,
                                        Appellant

                                             v.

                         Charles W. HANOR and Jean M. Hanor,
                                      Appellees

                From the 131st Judicial District Court, Bexar County, Texas
                              Trial Court No. 2017CI17321
                     Honorable Solomon Casseb III, Judge Presiding


                                        ORDER
      The appellee’s motion for leave to file sur-reply brief is hereby GRANTED.

It is so ORDERED on October 18, 2018.

                                          PER CURIAM



ATTESTED TO: ___________________________________
             KEITH E. HOTTLE,
             Clerk of Court